Napton, J.3
delivered the opinion of the court.
■ The plaintiff in error was indicted by the grand jury of Sí Louis county, for keeping a ferry without a license from the county court, as required by the act regulating ferries, approved 26th February, 1835. *527The plaintiff in error had taken out a license from the city authorities of St. Louis, and the only question was, whether on this subject, the ferry being on the Mississippi, at the city of St. Louis, the city had exclusive priviliges. Unless there be something in the language of the city charter, to give it such exclusive right of taxation, it would hardly be presumed. The city authorities have by their charter, the power to levy and collect taxes upon all property made taxable by law, for State purposes ; they have the power to license, tax and regulate auctioneers, grocers, merchants, &c., and the right to restrain and suppress billiard houses, -gaming houses, dram shops, &e., but these powers are subordinate to the powers of the legislature, over the same subjects, and that power has been exercised According to the charter of ' ¡,39, the city authorities were invested with exclusive power within the city, to license and regulate the keeping of ferries, but in the charter of 1843, which was in force when this indictment was found, the word sc exclusive” is omitted, with the design, as we must presume, of leaving this subj'ect upon the same basis with the other subjects of city taxation.
Judgment affirmed.